ITEMID: 001-93333
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF WOZNIAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant was born in 1968 and lives in Gdańsk.
6. On 20 July 2001 the applicant was remanded in custody by the Gdańsk Regional Court on suspicion of murder. The court held that there had been a risk that the applicant might obstruct the proceedings or abscond, given the severity of the penalty he faced.
7. Later, several other persons were detained and charged in connection with the same investigation conducted by the Gdańsk District Prosecutor’s Office. The charges against the applicant were also extended.
8. The applicant’s detention was subsequently prolonged on the following dates: 11 October 2001, 10 January, 18 April, 17 September 2002, 28 January, 2 July, 1 October, 30 December 2003, 3 February, 21 April, 7 December 2004, 24 February, 9 June 2005, 29 May and 21 September 2006. The courts relied mainly on the reasonable suspicion that the applicant had committed the offences in question and on he might obstruct the proceedings. Regard was also had to the number of suspects and the need to obtain further evidence.
9. During the investigation and the trial the applicant filed several unsuccessful applications for release and appealed, likewise unsuccessfully, against the decisions prolonging his detention.
10. From 20 March 2002 until 9 May 2002 and from 17 February 2003 until 18 March 2003 the applicant served prison sentences imposed in other sets of criminal proceedings against him.
11. On 14 June 2004 the Gdańsk Regional Court delivered a judgment in the case. The applicant appealed.
12. On 24 February 2005 the Gdańsk Court of Appeal partly quashed the first-instance judgment in respect of the applicant, sentenced him to 6-years’ imprisonment in respect of some of the charges, and remitted the remainder of the case for retrial.
13. Between 2005 and 2007 the Gdańsk Regional Court held fourteen hearings in the case.
14. The applicant was released on 14 May 2007. The Gdańsk Regional Court found that the necessary pieces of evidence had been obtained and the case was at its final stage, so there was no need to prolong the applicant’s detention.
15. The proceedings are pending.
16. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
VIOLATED_ARTICLES: 5
